Crew III, J.
Appeal from a judgment of the County Court of Albany County (Herrick, J), ordered July 31, 2003, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree *1054pursuant to a plea agreement and waived his right to appeal. In accordance with the plea agreement, defendant was sentenced to the minimum of five years in prison with three years of postrelease supervision. Defendant now appeals.
Defendant’s assertion that he was not timely provided with legal assistance is precluded by reason of his waiver of his right to appeal. Likewise, defendant has forfeited his right to challenge the severity of the sentence by reason of such waiver. We have considered defendant’s remaining arguments and find them equally without merit.
Mercure, J.P., Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.